301 N.Y. 631 (1950)
Roberta J. Bridges, by Clayton T. Bridges, Her Guardian ad Litem, et al., Respondents,
v.
Board of Education of Central School District No. 1 of the Towns of Elba, Byron, Stafford, Batavia and Oakfield, Defendants, and Stamford Sherwood, Appellant.
Court of Appeals of the State of New York.
Argued May 30, 1950.
Decided July 11, 1950
Esmond D. Murphy and James R. Ulsh for appellant.
Wallace J. Stakel for respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, with costs; no opinion.